DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 6/3/2021. Currently, claims 1-11 and 16 are pending in the application. Claims 12-15 are cancelled by Applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2021 has been entered.
 
Response to Arguments
Applicant’s amendment to the specification is sufficient to overcome the previous objection to claim 16.
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Ryan does not teach both steps of expanding the expandable member and aligning the open distal end of the guide channel with the fallopian tube, the examiner respectfully disagrees. Ryan explicitly teaches in [0048] expanding the expandable member (balloon member 42) by inflating the expandable member ([0048] teaches “the balloon member 42 is fully inflated with air”). Further, Ryan explicitly teaches aligning the open distal end of the guide channel with the fallopian tube inasmuch as [0043] of Ryan teaches “when inflated, the balloon member 42 is sized and shaped such that the tube openings 84, 94 align with, and are adjacent to, the tubal ostia 24, 26.” These teachings of Ryan are further supported by Figure 11 of Ryan, which shows the expandable member (balloon member 42) in its expanded state.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a separate step of adjusting an inflation pressure of the balloon to align the balloon with the fallopian tubes; adjusting an inflation pressure of an expandable member in order to align the device with the fallopian tube) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “aligning the open distal end of the guide channel with the fallopian tube by articulating the elongate device and adjusting an inflation pressure of the expandable member to alter a shape of the guide sleeve and the guide channel.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification does not teach that adjusting an inflation pressure of the expandable member functions to alter a shape of the guide sleeve and the guide channel. To the contrary, Applicant’s specification teaches that the shape of the guide sleeve and the guide channel is altered “by the physician pushing the shaft assembly 614 slightly back and forth in the cervical canal 612 and uterine cavity 105” (see [0084] of the publication of the present application, which teaches “the angle or direction D or D' at which the endoscope 620 and treatment catheter exit the expandable structure 625 can be adjusted by the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (US 2003/0060800).
In regards to claim 1, Ryan teaches in Figures 10 and 11 trans-cervically introducing an elongate device (first tube member 78, second tube member 80) into a uterine cavity ([0047] teaches “the alignment device 10 [which includes first tube member 78 and second tube member 80] is then guided through the vaginal canal 14, the cervical canal 18, and into the uterine cavity 22”), the elongate device (first tube member 78, second tube member 80) including (inasmuch as it is structured as) a flexible ([0044] teaches first tube member 78 and second tube member 80 being made of a “flexible” polymer) guide sleeve (first tube member 78 and second tube member 80 have a tubular, sleeve structure) having a guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 align with, and are adjacent to, the tubal ostia 24, 26”) the elongated device (first tube member 78, second tube member 80) and adjusting an inflation pressure (by inflating) of the expandable member (balloon member 42) to alter a shape (as shown in Figure 10 and taught in [0036] “when the balloon member 42 is in its fully collapsed configuration, the tube members 78, 80 are sized and shaped to allow them to be twisted around the balloon member 42 and therefore substantially concealed from view;” as shown in Figure 11 and taught in [0043] “when inflated, the balloon member 42 is sized and shaped such that the tube openings 84, 94 align with, and are adjacent to, the tubal ostia 24, 26;” thus, inflating of the balloon member 42 functions to cause the tube members 78, 80 to change from a collapsed, linear shape (as shown in Figure 10) to an expanded, curved shape (as shown in Figure 11)) of the guide sleeve (first tube member 78 and second tube member 80 have a tubular, sleeve structure) and the guide channel  ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) within the expandable 
In regards to claim 2, Ryan teaches the method of claim 1. Ryan teaches in Figure 5 that the flexible guide sleeve (first tube member 78, second tube member 80) is disposed within the expandable member (balloon member 42).
In regards to claim 3, Ryan teaches the method of claim 1. Ryan teaches in Figure 5 that the flexible guide sleeve (first tube member 78, second tube member 80) is coupled to the expandable member (balloon member 42).
In regards to claim 4, Ryan teaches the method of claim 1. Ryan teaches in [0048] that the expanding step comprises inflating ([0048] teaches “the balloon member 42 is fully inflated with air”) the expandable member (balloon member 42).
In regards to claim 5, Ryan teaches the method of claim 1. Ryan teaches in Figure 11 and [0036] that the expandable member (balloon member 42) has a triangular shape ([0036] teaches “when inflated…the balloon member 42 has a substantially triangular-shaped or pear-shaped configuration;” also shown in Figure 11) and the open distal end (openings 84, 94) of the guide channel (passageways 90, 100) is proximate an apex of said triangular shape (as shown in Figure 11).
In regards to claim 6, Ryan teaches the method of claim 1. Ryan teaches in Figure 11, [0049] and [0050] advancing (by inserting, maneuvering and guiding as taught in [0049]) a catheter (medical instrument 58; [0001] teaches that the term “medical instrument” includes a medical or surgical instrument; a catheter is a medical 
In regards to claim 7, Ryan teaches the method of claim 1. Ryan teaches in Figure 11 that the open distal end (openings 84, 94) of the guide channel (passageways 90, 100) opens on a first lateral side (left/right side) of the expandable member (balloon member 42).
In regards to claim 8, Ryan teaches the method of claims 1 and 7. Ryan teaches in Figure 11 and [0036] that the expandable member (balloon member 42) comprises a triangular shape ([0036] teaches “when inflated…the balloon member 42 has a substantially triangular-shaped or pear-shaped configuration;” also shown in Figure 11) and the guide channel (passageways 90, 100) opens on a distal apex of the triangular shape (as shown in Figure 11).
In regards to claim 9, Ryan teaches the method of claims 1 and 7. Ryan teaches in Figure 11 a second flexible ([0044] teaches first tube member 78 and second tube member 80 being made of a “flexible” polymer) guide sleeve (first tube member 78 and second tube member 80 have a tubular, sleeve structure) having a second guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) with a second open distal end (openings 84, 94), where the second open distal end (openings 84, 94) of the second guide channel (passageways 90, 100) opens on a second lateral side (left/right side) of the expandable member (balloon member 42) that is opposite to 
In regards to claim 10, Ryan teaches the method of claims 1, 7 and 8. Ryan teaches in Figures 10 and 11 adjusting an alignment of the guide channel (passageways 90, 100) by adjusting an inflation pressure of (as shown in Figures 10 and 11, the first tube member 78 and second tube member 80 change orientation such that they extend outward upon inflation of balloon member 42) the expandable member (balloon member 42).
In regards to claim 11, Ryan teaches the method of claims 1, 7 and 8. Ryan teaches in Figures 10 and 11 adjusting an alignment of the guide channel (passageways 90, 100) by deflecting an orientation of (as shown in Figures 10 and 11, the first tube member 78 and second tube member 80 change orientation such that they extend outward upon inflation of balloon member 42) the flexible guide sleeve (first tube member 78, second tube member 80) within the expandable member (balloon member 42).
In regards to claim 16, Ryan teaches in Figures 10 and 11 trans-cervically introducing an elongate device (first tube member 78, second tube member 80) into a uterine cavity ([0047] teaches “the alignment device 10 [which includes first tube member 78 and second tube member 80] is then guided through the vaginal canal 14, the cervical canal 18, and into the uterine cavity 22”), the elongate device (first tube member 78, second tube member 80) including (inasmuch as it is structured as) a flexible ([0044] teaches first tube member 78 and second tube member 80 being made of a “flexible” polymer) guide sleeve (first tube member 78 and second tube member 80 align with, and are adjacent to, the tubal ostia 24, 26”); and adjusting an angle (the angle that openings 84, 94 are pointing toward) of the open distal end (openings 84, 94) of the guide channel ([0036] teaches “passageway 90 extends through the first tube member 78;” [0037] teaches “passageway 100 extends through the second tube member 80”) relative to the fallopian tube by articulating (as shown in Figure 10 and taught in [0036] “when the balloon member 42 is in its fully collapsed configuration, the tube members 78, 80 are sized and shaped to allow them to be twisted around the balloon member 42 and therefore substantially concealed from view;” as shown in Figure 11 and taught in [0043] “when inflated, the balloon member 42 is sized and shaped such that the tube openings 84, 94 align with, and are adjacent to, the tubal ostia 24, 26;” thus, inflating of the balloon member 42 functions to cause the tube members 78, 80 to change from a collapsed, linear shape that is vertically oriented (as shown in Figure 10) to an expanded, angled shape that is laterally oriented (as shown in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/7/2021